Citation Nr: 0217529	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  99-17 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for depressive disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (or TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from June 1990 to July 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana, which denied the benefits sought.

In September 2001 the Board remanded this matter for further 
development pursuant to the Veterans Claim Assistance Act of 
2000.  Such development has been accomplished, and the case 
has been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction and VA's duty to notify and assist the 
veteran has been satisfied.

2.  The veteran's service connected depressive disorder 
results in occupational and social impairment with an 
occasional decrease in work efficiency and with intermittent 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, panic attacks, and sleep 
impairment.

3.  The veteran's service-connected disabilities are as 
follows: chronic obstructive pulmonary disease (COPD) with 
asthma, evaluated as 60 percent disabling; trans-vaginal 
hysterectomy and bilateral salpingo- oophorectomy, evaluated 
as 50 percent disabling; left knee subpatellar 
chondromalacia, patellar femoral syndrome, evaluated as 10 
percent disabling; right knee subpatellar chondromalacia, 
patellar femoral syndrome, evaluated as 10 percent 
disabling; depressive disorder, evaluated as 30 percent 
disabling; left cubital tunnel syndrome (minor), evaluated 
as 10 percent disabling; right cubital tunnel syndrome 
(major), evaluated as 10 percent disabling; residuals of 
gallbladder removal to include scarring, evaluated as 10 
percent disabling; gastroesophageal reflux disease, 
evaluated as 10 percent disabling together with the 
following disabilities assigned zero percent ratings: 
bilateral pes cavus, residuals of injury to left middle 
finger, residuals of gallbladder removal to include scarring 
and fibrocystic changes of the right breast, including 
stromal fibrosis and removal of lesion.  The disabilities 
are assigned a combined 90 percent evaluation. 

5.  The veteran has Bachelor's and Master's degrees in 
nursing and her occupational experience including positions 
as a nurse, a nursing supervisor, an assistant college 
professor and administrative assistant in the healthcare 
field.  She recently reported having secured a corporate 
position as a nurse reviewing invoices and pre authorizing 
medical treatment.

6.  The veteran's service-connected disabilities are not 
shown to preclude her from securing or following 
substantially gainful employment suitable for someone of her 
educational and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code 9433 (2002).

2.  The criteria for entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991& Supp. 2001); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16(a) (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection is in effect for trans-vaginal 
hysterectomy and bilateral salpingo- oophorectomy, evaluated 
as 50 percent disabling; depressive disorder, evaluated as 
30 percent disabling; chronic obstructive pulmonary disease 
(COPD) with asthma, evaluated as 30 percent disabling; left 
knee subpatellar chondromalacia, patellar femoral syndrome, 
evaluated as 10 percent disabling; right knee subpatellar 
chondromalacia, patellar femoral syndrome, evaluated as 10 
percent disabling; left cubital tunnel syndrome (minor), 
evaluated as 10 percent disabling; residuals of gallbladder 
removal to include scarring, evaluated as 10 percent 
disabling; and the following disabilities assigned zero 
percent ratings: bilateral pes cavus, residuals of injury to 
left middle finger, gastroesophageal reflux disease, right 
cubital tunnel syndrome (major) and fibrocystic changes of 
the right breast, including stromal fibrosis and removal of 
lesion.  The disabilities are assigned a combined 90 percent 
evaluation. 

Service connection for depressive disorder was granted by 
the RO in an August 1997 rating decision.  An evaluation of 
10 percent was assigned effective from July 1997.  The RO 
assigned this rating under the provisions of Diagnostic Code 
9433 of the Schedule for Rating Disabilities, 38 C.F.R. § 
4.130 (1997).

In May 1998 the veteran's representative submitted a 
statement with several mental health treatment records, 
consisting of a psychologist's report and progress notes.  
The RO treated these documents as a claim for an increased 
evaluation for depressive disorder and in a September 1998 
rating decision granted a 30 percent evaluation for 
depressive disorder, effective the date of claim.  

The private records submitted in May 1998 reflect that the 
veteran was referred for psychotherapy at Applied Behavioral 
Concepts by VA vocational rehabilitation in February 1998.  
According to the intake report, the referral request 
indicated that the veteran appeared to be suffering from 
significant depression that was causing occupational 
impairment.  A VA physician was noted to have approved the 
request for psychotherapy.  Her complaints in February 1998 
were that she was feeling depressed and had been struggling 
with significant depression for some time.  She was noted to 
be on temporary medical leave from her position as a nurse 
at Malmstrom Air Force Base as a result of physical 
problems.  She appeared to be fully oriented and her 
behavior, attire and grooming were all described as within 
normal limits.  Her affect was frequently, although not 
consistently, sad and she cried on occasion.  There was no 
evidence of a psychotic process.  Process and content of 
thought were unremarkable.  She described significant 
symptoms of depression including feelings of worthlessness, 
hopelessness, persistent sadness, lack of motivation to 
attend to personal daily responsibilities, and suicidal 
ideation without current intent.  

The intake report also notes that the veteran's psychosocial 
history included that she was allowing her depressed and 
alcoholic mother to live with her.  The veteran had been 
married once, with the marriage only lasting a year.  She 
was currently involved in a romantic relationship although 
it was not going well at the time.  She was noted to have 
worked in nursing since 1975 and had been working in that 
capacity for the Air Force for the past 7 years.  Following 
a transfer from Idaho to be closer to her family, she had 
had a number of stressors related to parental health 
problems as well as work related.  She had not felt accepted 
by her coworkers and felt somewhat ostracized by some.  She 
gave a history of multiple physical disorders.  Of 
particular concern were her problems with COPD, which she 
felt made it very difficult to continue working as a floor 
nurse.  She was said to have become involved in vocational 
counseling through VA and was also currently receiving 
psychiatric care at VA.  She was noted to be taking 
medications.  On psychological testing, she scored within 
the severe range on the Beck Depression Inventory.  The 
impression was major depressive episode, single episode, 
moderate.  Plans were made for her to undergo cognitive 
therapy once per week.  

Progress notes from March 1998 to May 1998 reflect that the 
veteran continued with psychotherapy for her major 
depressive disorder, characterized as moderate.  The March 
1998 sessions focused on her problems with negative self-
image and past feelings of having been mistreated by 
coworkers.  The March 1998 sessions also dealt with her 
difficulty in overcoming feelings of sadness over the fairly 
recent deaths of some friends as well as guilt for not 
having had more contact with them.  By April 1998, her mood 
was said to have improved, which she attributed to thinking 
differently, losing some weight and an improvement in the 
relationship with her boyfriend.  She described some 
continued symptoms of fatigue and psychomotor retardation 
and still had some feelings of guilt about not having had 
more contact with various individuals before they died.  
Another April 1998 psychotherapy note reflects continued 
improvement of her mood, which she attributed to improved 
sleep, increased daylight, cognitive therapy and having 
adapted a more casual attitude about housework.  She was 
noted to have done things she had procrastinated doing and 
had made efforts to renew old friendships.  

The therapy records further reflect that toward the end of 
April 1998 she reported doing well until a setback the 
previous week that "floored" her and caused a relapse of her 
depressed mood.  This incident involved termination of 
insurance benefits because she apparently neglected to pay 
her premium during a period of particularly depressed mood.  
She described emotional reactions of being angry, upset, 
sad, weepy and overwhelmed.  She blamed others for 
neglecting to notify her and herself for not checking with 
the insurance company.  Physical reactions included 
psychomotor retardation and difficulty with problem solving.  

At an early May 1998 psychotherapy session the veteran's 
mood was noted to be significantly dysthymic.  She was 
tearful off and on, and expressed recent suicidal thought as 
well as feelings of hopelessness.  She had broken up with 
her long-term boyfriend the previous night and thus was 
despondent.  The following week she appeared to be in better 
spirits.  She was noted to be wearing makeup for perhaps the 
first time since she began seeing the therapist.  She 
reported rather erratic mood changes over the past week, at 
times feeling the best she had ever felt.  Reportedly, her 
periods of euphoria were transient and alternated with 
periods of despondent mood, which she attempted to manage by 
engaging in some forced activity.  The session continued to 
focus on her feelings with regard to the ending of a 15-year 
relationship.  

A May 1998 letter from the veteran's private psychologist 
reflects a working diagnosis of major depressive disorder, 
single episode, moderate, improving.  The psychologist noted 
that the veteran believed a diagnostic modifier of "severe" 
would be more appropriate that "moderate" in assessing the 
severity of her depressive disorder.  The therapist 
acknowledged that one of his biases was to under pathologize 
and felt it was important to point this out to clarify that 
he was more likely to underestimate, rather than 
overestimate, the severity of the veteran's depression.  

VA treatment records reflect that the veteran received 
psychiatric treatment from August through December 1998.  In 
August 1998 she was noted to be very frustrated and upset by 
perceived inefficiencies of the VA regarding treatment for a 
spot on her lung.  She reported that she was working part 
time in a doctor's office and was doing well although she 
couldn't manage full time.  She was said to have a somewhat 
improved mood, with better attention paid to self-care, 
although she claimed to still be depressed underneath it 
all.  The impression was depression, not otherwise 
specified, and her GAF score was 70.  

In a November 1998 VA outpatient, it was noted that the 
veteran had been referred by vocational rehabilitation and 
that she thought it might be helpful to see a female 
therapist short-term to discuss relationship issues.  She 
described a 15-year relationship which transitioned in May 
1998 when she learned that her significant other had been 
seeing another woman for about the past three years.  The 
veteran still continued to see him and indicated that she 
felt more in control given that she knew the truth.  She 
expressed her belief that her male therapist had wanted her 
to "get over it" and move on, but she did not seem ready to 
do this and appeared to derive some satisfaction from the 
relationship.  Regarding her work situation, she described 
her supervisor from the last two years of her military stint 
as unreasonable and she tied her depression to that 
experience.  She also noted that she had gone through bouts 
of less severe depression prior to moving to Malmstrom about 
3 1/2 years earlier.  She had been discharged from the 
military in July 1997 and continued to work part time as a 
nurse.  Her sleep was okay on Trazadone and found Zoloft 
helpful although she was disappointed by sexual dysfunction.  
She participated in water aerobics four times a week and 
golf lessons with friends on Saturdays.  She indicated that 
her friends supported her in these activities although she 
viewed them as "running away."  She reported trying to act 
as if she were not depressed, such as by wearing makeup.  
Her mood was noted to be anxious and her voice appeared to 
quiver at times.  She was open and talkative and had good 
eye contact.  At the end of the session she reported feeling 
at ease and smiled occasionally.  The impression was 
depressive disorder, not otherwise specified.  The GAF score 
was 65.  

The veteran was seen by the same female therapist in 
December 1998, at which time she summarized recent family 
events affecting her mood, such as the resolution of a 
relative's legal troubles, which led to improved moods in 
the veteran and her family.  It was noted that her mother, 
who had been living with her since 1995, was alcoholic and 
had a long-standing history of being verbally and 
emotionally abusive of the veteran.  The veteran described 
her family as dysfunctional, although she had supportive 
relationships with two brothers.  She acknowledged making 
poor relationship choices and continued to be hurt 
emotionally by past and current critical comments from her 
parents.  She noted that she was just working on "survival" 
in the past year, with uncertainty said to center around her 
military status as she was currently on temporary medical 
leave for COPD and asthma.  She now appeared ready to work 
on psychological growth.  She continued to be diagnosed with 
depressive disorder, not otherwise specified, and a GAF of 
65 was given.  An addendum notes that she had some problems 
with sexual side-effects of one of her medications.

VA mental health records further show that in January 1999 
there were additional discussions about coordinating 
treatment by two psychotherapists (male and female).  It was 
thought to be feasible, although having the potential to 
detract from the work done with one individual therapist.  
Another January 1999 psychotherapy record reveals complaints 
about "paradoxical" effects from a trial medication.  The 
veteran explained that she had headaches, problems with 
activities of daily living, increased eating and smoking, 
poor sleep and increased irritability; these symptoms 
stopped after discontinuing the trial medication.  The 
diagnosis was depressive disorder, not otherwise specified, 
improving.  Her GAF score was 65.

VA outpatient treatment notes from 1999 through 2001 
primarily reflect treatment for the veteran's various 
physical disorders such as COPD as well as an unsuccessful 
attempt to encourage her to quit smoking.  These records 
contain some references to her psychiatric disorder as well 
as to her work situation at the time.  In November 1999 
there was an assessment that included depression, with an 
opinion that she was taking several antidepressants and was 
clearly not doing well.  She was significantly disturbed by 
a weight gain and continued with self-destructive behaviors 
such as increased smoking.  She understood that these 
behaviors were detrimental but was unable to stop.  Another 
November 1999 outpatient note reflects a diagnosis of 
depression, described as significant; the physician 
expressed hope of improvement with admission and control of 
some of her behaviors.  

A late November 1999 VA report of a history and physical 
reflects that the veteran was a college graduate and a 
nurse, currently working in the front office of a general 
practitioner's office.  She had had to quit floor-nursing 
secondary to her asthma.  She was noted to be living with 
her mother.  Her tendency toward pathological relationships 
was noted.  A November 1999 nutrition screening record 
reflects the veteran's statement that she had taught 
diabetes management for three years.  

A December 1999 VA medicine clinic outpatient record 
reflects that the veteran still had significant depression, 
although she had abstained from cigarettes for the last two 
weeks.  She continued to be disturbed by her weight gain and 
appearance due to prolonged use of steroids, but appeared to 
be a bit more hopeful now that she had managed to make one 
positive change in improving her health.  A VA psychiatric 
outpatient record from the same day reflects her ongoing 
struggles with depression, which was significantly better 
with medications.  She described her mood as stable, in that 
she didn't worry about things as much and was tolerating her 
medications for the most part.  She was on three 
antidepressants, which worked although one had sexual side 
affects.  She was continuing to see a therapist on a weekly 
basis, which was noted as very helpful and she was said to 
be gaining insight into problems.  The impression was major 
depression, adequate response to medications.  Her GAF score 
was 65.  

According to a March 2000 VA preventative medicine report, 
the veteran confirmed having been often bothered by feeling 
down, depressed or hopeless within the past month on 
screening for a mood disorder.  She also confirmed having 
had little interest or pleasure in doing things.  Results of 
a PTSD screen were marked as positive.  A March 2000 
physical examination report reflects a diagnosis of 
depression, which appeared to be under reasonable control at 
the present time.  Her self-esteem and sense of well being 
were said to have improved.  

An October 2000 VA outpatient clinic record reflects that 
the veteran remained about the same.  She was disappointed 
to report she had not stopped smoking.  She also stated that 
she was feeling a bit more depressed and was not enjoying 
her work at all.  She had begun to prepare resumes to look 
for different employment.  She was beginning to get 
frustrated by the patients and their problems.  She was 
having problems with memory and concentration and wondered 
whether she might have some sort of adult deficit disorder.  
The assessment included depression, which seemed to be a bit 
worse.  She was advised to discuss her concentration 
problems with her counselor to determine the cause, although 
it was speculated her memory problems were due depression 
and dissatisfaction with her current employment.  She was 
encouraged to pursue other options.  

A December 2000 VA psychology note reflects that the veteran 
was seen for pre authorization of private counseling, which 
she had been attending for three years.  Her major 
complaints were difficulty concentrating, behavioral inertia 
and periodic questioning of self worth.  Six more months of 
private sessions were authorized, with possibility of 
decreasing the frequency of visits indicated.  Her GAF score 
was 65.  A clinic note dated in December 2000 reflects that 
her depression was fairly stable, and that the focus was on 
encouraging smoking cessation.

When the veteran was seen at VA in January 2001, she 
reported having attended an all day, job-related conference 
that involved writing, which increased her arm pain.  She 
expressed frustration toward her job.  Although she wanted 
to find a better job, she felt limited by physical problems, 
and this added to her depression.  

An April 2001 VA outpatient record reflects the veteran's 
complaints of not doing well.  She described an episode of 
laryngospasm, which had frightened her.  She reported asthma 
problems and discouragement over being unable to quit 
smoking.  She reported episodes of what she described as 
anxiety attacks, stating that she would suddenly become 
anxious about something, and develop tachycardia and 
shortness of breath.  Reportedly, the episodes had been 
occurring more frequently and particularly when she was 
heading to work.  She admitted that work was not going well, 
stating that she hated her job.  She was trying to find 
other work, but so far was not successful.  It seemed as 
though her symptoms were aggravated when she was due to 
return to work.  The assessment was depression, which was 
major and appeared to be aggravated by anxiety episodes. 

In June 2001 the veteran underwent a VA psychiatric 
examination.  She was polite and courteous throughout the 
examination but spoke in a low voice necessitating that the 
examiner ask her to repeat her responses on several 
occasions.  She was articulate and presented in a reasonably 
social fashion, although she appeared to be somewhat 
socially withdrawn.  She was fairly open and verbal and 
responded well to questions.  She rarely volunteered 
information, which was viewed as a function of her 
depression rather than as being guarded or defensive.  Her 
self-report was credible, and no unusual behaviors or 
mannerisms were noted.  She was alert and oriented, and 
grooming and hygiene were good.  A history of the veteran's 
being diagnosed with major depression in February 1998 by 
her private therapist whose records were reviewed and said 
to provide an excellent history.  Also reviewed were other 
records of VA treatment for depression.  She was noted to 
still be receiving private counseling.  

The June 2001 VA psychiatric examination report reveals that 
the veteran was currently employed as a nurse in a doctor's 
office.  She had held this job for three years.  She 
indicated that this work was extremely stressful and she had 
begun having panic attacks on the job.  She was considering 
changing her job to something less stressful and was 
considering working for a retailer and leaving the nursing 
field entirely.  The examiner noted that the veteran had a 
Master's degree in nursing.  She was said to lead a fairly 
isolated lifestyle.  She had contact with her mother and a 
friend, but recently had become more socially isolated.  Her 
depression was said to have existed since 1994, and she 
endorsed a number of symptoms of major depression without 
any prompting.  She described her sleep as highly variable; 
she would go for periods with significantly reduced sleep 
and at other times would experience hypersomnia.  Lately her 
appetite had increased but this was variable.  She described 
significantly low energy and reduced motivation and had 
difficulty completing tasks around the house because of 
this.  She found herself easily frustrated.  She also 
described symptoms of a panic disorder, which were said to 
occur on a daily basis at work.  The symptoms included 
tightness of the chest, feelings of dread, peripheral 
numbing and shortness of breath.  

On mental status examination, the veteran made poor eye 
contact.  Her voice was normal in tone and pace but volume 
was subdued.  Mild psychomotor retardation was noted, 
characterized by pauses between questions and responses.  
Her underlying mood appeared to be depressed and anxious.  
She tended to wring her hands throughout the interview.  At 
times her voice would quiver and she had some difficulty 
collecting her thoughts.  Concentration appeared to be 
moderately reduced.  She had some difficulty tracking 
conversations, and questions had to be repeated several 
times.  On two occasions she lost her train of thought and 
had to be brought back to the topic at hand.  Her memory 
appeared functionally intact.  Her thinking was logical and 
goal oriented and there was no indication of a thought 
disorder.  The Axis I diagnosis was major depression, based 
on signs and symptoms.  The examiner noted that a panic 
disorder was also indicated.  The Axis IV assessment was 
that there appeared to be significant psychosocial stressors 
in the form of job stress and isolation.  A GAF of 50 was 
given.  The examiner opined that although the veteran was 
able to sustain employment, it would appear that she was 
functioning well below normal in the job setting, and that 
the stress of her nursing job was contributing to her 
depression and panic disorder.  It was noted that the 
veteran was considering leaving the nursing field because of 
her difficulties with psychiatric symptoms; that she 
appeared to be fairly socially isolated; and that she could 
interact with others on a brief and superficial basis.  

The report of a June 2001 VA gynecological examination 
reflects that the veteran's breasts were normal, with some 
yellowish discharge similar to a galactorrhea on the right 
nipple with expression by the fingers.  Her last mammogram 
was normal.  Pelvic examination revealed a normal vagina, 
with cervix, fundus and adnexa surgically absent.  There was 
good support of the vagina and good hormone status.  

The veteran was offered a VA general examination in July 
2001 to evaluate her service connected disorders to 
ascertain whether she was rendered unemployable by them.  
Complaints included occasional flare-ups of COPD, which had 
last required hospitalization in September 1999 and 
necessitated the use of steroids.  Generally she was doing 
well with it, although she acknowledged some morning flare-
ups or flare-ups coinciding with gastroesophageal flares.  
On objective examination, there were diffuse musical wheezes 
over all fields and decreased lung sounds.  Chest excursion 
was normal.  Spirometry was noted to show normal PEF and 
FEV-1 percent, and that FEV 1, FVC, FEF-50, FEF-25/75 were 
each about one half of predicted.  This was noted to 
demonstrate a moderate restriction.  

Regarding her knees, the veteran complained of bilateral 
knee pain since the 90's, bothered by climbing stairs, 
walking and riding a bicycle.  She described popping but no 
locking and couldn't say if the knees gave way. She stated 
she could walk around the block before they began to bother 
her.  She was able to perform nonweightbearing exercises 
such as water aerobics.  She did not wear any braces or use 
crutches for her knees.  She was noted to be working in a 
medical office and was not particularly bothered in her job 
with this problem, although she felt that with her knees as 
well as her COPD, foot pain and other problems caused her to 
adjust her activities to become more sedentary.  On 
examination the knees had full extension bilaterally, with 
flexion of the right knee to 135 degrees and the left to 150 
degrees.  Motion was pain free.  There were negative 
findings bilaterally on Lachman's and McMurray's tests and 
no evidence of instability or crepitance.  She claimed to 
have pain on the right knee subsequent to maneuvers.

Regarding cubital tunnel syndrome, the veteran indicated 
that the right was worse than the left.  She complained of 
wrist pain with computer use, again right worse than left, 
and believed her grip was decreased.  She indicated that the 
pain was between the wrist and elbow.  She also complained 
of some degree of paresthesia in both hands, right verus 
left.  Her left third finger showed some limited mobility 
and knuckle enlargement at the PIP joint and occasional 
discomfort in the joint.
On examination, her elbows were grossly unremarkable, with 
pain free motion of 140 degrees flexion and full extension 
bilaterally.  There was no tenderness on palpation.  The 
hands revealed normal vibratory sense at the fingertips, 
normal pinprick sensation on the palmar and dorsal surfaces.  
There was no evidence of muscle wasting or loss of grip 
strength.  The left third finger was described as 
unremarkable, with full range of motion, no instability and 
no tenderness.  The veteran's feet were also noted to be 
unremarkable with no evidence of a pathologically high arch.

Regarding GERD, the veteran was noted to have gained some 
weight over the past several years, which she attributed to 
prednisone.  She complained of worsening symptoms, which 
were said to flare up and remit.  She estimated having 
exacerbated symptoms about a third of the time.  She 
indicated that the symptoms could bother her while standing 
and that she also had some reflux symptoms and some degree 
of dyspnea with reflux.  Regarding her gallbladder removal 
there were no complaints of any pain or other problems other 
than the cosmetic aspect of the scar.  On objective 
examination, the abdomen revealed a roughly four inch, 
fairly pronounced scar, which was pain free.  There was no 
evidence of dehiscence, organomegaly, guarding, rebound or 
other tenderness.

The assessments from the July 2001 examination were as 
follows: COPD with reactive airway component of mild to 
moderate severity; normal examination of knees; normal 
examination of elbows except for scar; normal feet and 
normal left third finger.  The examiner opined that although 
the above mentioned problems, particularly the pulmonary 
examination, might limit the scope of the veteran's 
potential employment, he did not believe it was as least is 
likely as not that the veteran was precluded from performing 
substantially gainful employment because of her service-
connected disabilities.  

A VA outpatient note from July 2001 reflects that the 
veteran claimed to remain about the same.  She continued to 
have good and bad days in regards to her asthma, blood 
sugars, mood and activity level.  She continued to be under 
considerable stress at work and was having ethical and moral 
issues with things that were going on at the physician's 
office where she worked.  She stated that this caused 
significant stress and that the more she was stressed, the 
more she smoked and was less likely to take care of herself.  
Among the assessments was depression.  She was described as 
a bit up and down with this problem as well.  She remained 
under significant stress and she was encouraged to increase 
her activity level and consider quitting her position.  In 
August 2001 she was seen by VA psychiatry and was advised 
that her prescriptions would be taken over by a primary care 
provider.  She was agreeable to this change.  The diagnosis 
was dysthymia, with a GAF score of 65.  She requested 
authorization for continued private therapy sessions, which 
were authorized on a weekly basis for three more months.  A 
September 2001 clinic appointment note reflects that the 
veteran was feeling better and had left her position, which 
had been quite stressful.  Although she was uncertain as to 
what she would do for employment, she felt much better to be 
out of the doctor's office where she had worked.  She felt 
as if her mood was a bit up and down, but overall felt that 
her move was beneficial.  The assessment was depression, 
currently stable.  Her medication regimen was modified.  

A December 2001 VA treatment note reflects that she was 
seeking authorization for further private counseling.  She 
expressed concern that her emotional status was not 
improving and that she didn't see much in the future.  She 
was satisfied with the biweekly sessions for now.  She had 
had no panic attacks since leaving her job four months 
earlier.  She planned to return to work in an undefined 
position by the end of the month due to financial demands.  
She denied suicidal intention.  She was noted to be alert, 
oriented, well groomed and with anxious mood.  Her thoughts 
were well ordered and grounded in reality, with no evidence 
of a thought disorder.  The assessment was that depression 
and anxiety were still a problem in the veteran's life.  
Continued counseling was indicated particularly as she 
attempted to obtain a relatively new job in nursing but not 
direct care.  Her GAF was 65.  

VA treatment records extending to 2002 primarily address 
gynecological concerns.  They reflect continued problems 
with a small amount of discharge from her breast with no 
evidence of mass, infection or malignancy.  A January 2002 
treatment note reflects that the veteran needed a Mantoux 
test for an on-call nursing job.  

A statement submitted in August 2002 by the veteran's former 
employer reflects that the veteran had been employed as a 
nurse from July 1998 to July 2001, that she had worked 34 
hours per week and earned $19,800 during the last 12 months 
of her employment, and that she had quit her job in July 
2001. 

The veteran's VA vocational rehabilitation file reflects 
that she initially applied for vocational rehabilitation 
benefits in August 1997, indicating that she had Bachelor's 
and Master's degrees in nursing.  She underwent a 
psychological and cognitive function testing to ascertain 
the extent of her abilities and limitations for vocational 
purposes.  

A February 1998 report of Counseling Progress and Outcomes, 
signed by a Counseling Psychologist/Senior Disability 
Analyst, reflects that the veteran was not quite sure why 
she had applied for vocational rehabilitation.  She was 
deemed to have a host of transferable work skills from which 
to obtain entry level employment, although she seemed to be 
significantly depressed so she was being referred for 
psychotherapy.  Reportedly she had not been employed since 
she received a medical discharge from the service in July 
1997, was not registered with any employment service, and 
did not appear to be actively job hunting.  She indicated 
that she did not think she could return to nursing, but then 
contradicted herself by indicating that she would like to 
receive training as a physician's assistant.  At the time of 
discharge from service in 1997 she was a clinic coordinator, 
a position that she had liked and would be willing to do it 
again although she felt that her physical problems precluded 
such employment.  She had difficulty carrying heavy items 
and also had migraines and hypoxia at night.  

It was noted that the veteran's employment history included 
serving as an associate college professor at a college from 
1985 to 1990, with duties lecturing and as a clinical 
supervisor for nursing students.  She felt that migraine 
headaches caused difficulties in completing the essential 
job functions of this employment.  It was opined that the 
veteran should have transferable skills at the nursing level 
and was believed to be capable of supervisory skills.  She 
was believed to be able to work in numerous nursing settings 
such as nursing homes, public and private medical care 
providers, emergency medical centers, occupational health 
facilities and health maintenance organizations.  

It was further noted that the veteran's speech was soft and 
sometimes pressured, and that she was coherent, goal 
directed and oriented in all spheres.  There was no evidence 
of severe psychopathology, although there was evidence of 
some depression.  There was no looseness of thought or 
thought blocking process, and she did not appear to have any 
psychological illnesses that would preclude potential 
employability.  Her mood was depressed, flat and at times 
tearful, but she was quite cooperative and made good eye 
contact during the interview.  Her subjective complaints 
were of a history of migraine headaches and depression, and 
significant breathing problems related to her COPD.  She 
also cited difficulties lifting, carrying, pushing and 
pulling, balancing, stooping, crouching and prolonged 
walking.  It was opined that the veteran was probably 
restricted to light and medium duty work due to her 
disabilities and that she should be restricted from certain 
environmental conditions.  She was noted to have above 
average aptitude and achievement skills.  It was opined that 
she had sufficient transferable work skills to find suitable 
employment, although the combination of her disabilities was 
thought to pose difficulty in maintaining suitable 
employment.  Based on the findings from this evaluation, the 
examining Senior Disability Analyst found that the veteran 
met the criteria of a serious employment handicap and was 
entitled to a vocational rehabilitation plan.  A vocational 
rehabilitation plan was drawn up.

The vocational rehabilitation plan included referral for 
private psychotherapy (reported above) and referral for 
employment assistance, in February 1998.  A March 1998 
report of training reflects that a case manager was working 
with the veteran to help her obtain placement in a position 
that was within her abilities.  Although she had worked as a 
nurse on base for 7 years, the case manager viewed her as 
qualified only for consulting type positions due to loss of 
lung function.  The veteran was also noted to have some 
psychological problems that were preventing her from 
working.  The conclusion was that supported unemployment 
seemed appropriate for this veteran.

The June 1998 report of training reflects that the veteran 
was getting frustrated in her search and was concerned about 
obtaining a staff nurse position due to risk of infection.  
She complained of stress and frustration and also indicated 
she had come close to ending her life the previous winter.  
She was encouraged to apply for all positions appropriate 
within the limitations of her disability and was noted to be 
interested in high paying jobs.  In an August 1998 report of 
training, the veteran was noted to have been upset and 
crying about issues surrounding her employment, and personal 
and financial situations.  She acknowledged that she was 
working at a doctor's office earning around $1200 a month.  
In a September 1998 report of training, the case manager 
noted that the veteran was still working although there was 
concern as to whether or not she wanted to work.  She was 
noted to be very depressed and had to work out some issues.  
Another report of training dated in September 1998 notes 
that the veteran was presented several possible job openings 
that paid between $25,000 to $45,000 per year, with a 
minimum of 40 hours per week.  She expressed reservation 
about being able to work more than 30 hours per week was 
noted to be working 29 hours per week and earning $12 per 
hour.  She was earning $18,000 per year at this part time 
position, and her total income was $32,000 per year 
including disability benefits, with a significant portion, 
tax free. 

An October 1998 memo to the a psychiatrist reflects that the 
veteran was viewed as capable of performing part time but 
not full time employment.  A November 1998 placement report 
indicates that the veteran commenced employment as an office 
assistant in July 1998 and was currently serving in this 
position as a registered nurse.  Her employment was 
permanent and her gross monthly wage was $1650.  In December 
1998 her vocational rehabilitation case was closed due to 
her having been employed more than 60 days.  

In December 1998 the veteran was seen with complaints of 
dissatisfaction over her current position, indicating that 
she was having difficulty accepting that she could no longer 
continue in the highly paid and more satisfying previous 
employment she had as a military nurse.  She agreed with her 
vocational rehabilitation caseworker and her psychiatrist 
that her current part time employment was appropriate and 
that full time work was not presently feasible.  In a 
January 1999 statement, the physician for whom the veteran 
was working reported that the veteran worked about 20 to 23 
hours a week and occasionally 29 or 30 hours.  It was 
reported that since July 1998, the beginning of her 
employment, she had worked three weeks a month. On some days 
she did quite well but when the office was quite busy she 
was exhausted at the end of the day and seemed to have 
difficulty keeping up. 

In June 2000 the veteran requested further Chapter 31 
services from VA vocational rehabilitation, indicating that 
her service-connected disabilities were deteriorating with 
work and age.  She was noted to have a Master's degree in 
nursing but was having problems obtaining employment due to 
age.  She indicated she was trying to obtain a job in drug 
sales but was turned down because she had no sales 
experience.

A February 2002 VA vocational rehabilitation counseling 
record/narrative report reflects that the veteran had re-
applied for vocational rehabilitation benefits in December 
2001.  It was noted that in mid-2001, she had left her job 
as a nurse in a local doctor's office due to ethical 
concerns and a stress level beyond her capacity and was 
seeking a total disability evaluation from the VA.  She had 
been under psychotherapy since December 1998 and had been 
hospitalized in September 1999 for low oxygen.  Her physical 
disabilities were said to affect, and be affected by, 
certain physical activities.  No tests were conducted due to 
her high level of education as well as the above average 
aptitude scores recorded in 1997.  

General observations in February 2002 were that the veteran 
had a friendly and professional manner.  Her facial 
expressions were friendly, calm and appeared open and 
honest.  She was cooperative and answered all questions 
easily and carefully.  Her speech was of a clear and 
professional manner.  Her thoughts were sequential, 
organized and appropriate, although her mood appeared 
slightly depressed.  Her intellectual functioning appeared 
above average and insight was adequate.  Abstract thinking 
was intact.  A good fund of information was displayed and 
there was no deficiency noted in either short term or long 
term memory.  

Regarding transferable skills, an excellent labor market was 
said to exist in nursing.  The veteran was noted to be 
substantially limited in her job selection by her orthopedic 
conditions, depression, migraine headaches and cubital 
tunnel syndrome.  She was noted viewed as suitable to be 
employed in sedentary nursing occupations that were of low 
stress nature and limited in repetitious keyboarding 
movements and long periods of standing or walking.  

In February 2002 VA vocational rehabilitation was deemed 
appropriate based on reasonable doubt resolved in the 
veteran's favor.  The services would be limited to 
employment services due to her substantial training and 
background in nursing.  She was noted to have several job 
applications pending.  A March 2002 addendum to this report 
indicates that the veteran had secured employment as a 
registered nurse with a corporation.  Her duties included 
reviewing invoices and pre- authorization.  She was 
enthusiastic about the company and thankful to the 
vocational rehabilitation services for helping.  

In a March 2002 letter the RO notified the veteran that all 
action on her claim for vocational rehabilitation benefits 
had been suspended pursuant to her obtaining what appeared 
to be suitable employment.  This letter informed her that 
her claim would remain in interrupted status for 30 days or 
until it was reactivated.  She was advised to contact the RO 
if she experienced job instability within 30 days.

An April 2002 letter from the RO notified the veteran that 
her vocational rehabilitation program was discontinued 
effective April 23, 2002 because she did not respond to the 
letter sent in March 2002.  To date, she has not submitted 
any evidence or contentions that would indicate any change 
in her employment status since she was hired in March 2002.  

Criteria

I. Depressive Disorder

Disability evaluations are determined by the application of 
a schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2002).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole-recorded history.  38 C.F.R. § 4.2, 
4.41 (2002).  However, "the regulations do not give past 
medical reports precedent over current findings." Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the appellant's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126 (2002).

Under the General Formula for Rating Mental Disorders, a 30 
percent evaluation is warranted for occupational and social 
impairment with an occasional decrease in work efficiency 
and with intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspicion, panic attacks, chronic sleep impairment, 
and mild memory loss.  A 50 percent evaluation is warranted 
for depressive disorder when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9433 (2002). 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id. 

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

II. Total Disability Due To Individual Unemployabililty

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340 (2002).  
If the total rating is based on a disability or combination 
of disabilities for which the rating schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age. 38 
C.F.R. § 3.341 (2002).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
If there is only one such disability, this disability shall 
be ratable at 60 percent or more and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages for the service-connected 
disability or disabilities are met and in the judgment of 
the rating agency, such service-connected disabilities 
render the veteran unemployable. 38 C.F.R. § 4.16(a) (2002).

Substantially gainful employment suggests a living wage.  
The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment. Moore v. 
Derwinski, 1 Vet. App. 356, 358-59 (1991).

Marginal employment generally shall be deemed to exist when 
a veteran's earned annual income does not exceed the amount 
established by the United States Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist on 
facts found basis (including but not limited to employment 
in a protected environment such as a family business or 
sheltered workshop) when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination. 38 C.F.R. § 4.16(a) (2002).

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled. 
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a) (2002).  The rating board will include a full 
statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue. 38 C.F.R. § 4.16(b) (2002).

Age cannot be considered as a factor in evaluating a 
service- connected disability.  Unemployability associated 
with advancing age or intercurrent disability cannot be used 
as a basis for a total disability rating. 38 C.F.R. § 4.19 
(2002).

The question in a total rating case based upon individual 
unemployability due to service-connected disabilities is 
whether the veteran is capable of performing the physical 
and mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

Analysis

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The Board's consideration of the new regulations in 
the first instance is not prejudicial to the veteran 
inasmuch as the regulations merely implement the VCAA and do 
not provide any rights other than those provided by the 
VCAA.

The veteran was provided a copy of the rating decision on 
appeal explaining the RO's determinations in her claim and a 
statement of the case and supplemental statements of the 
case containing, in combination, the evidence, legal 
criteria, a discussion of the decision reached, and 
information as to what would be necessary to support the 
claim.  The Board remanded this matter in January 2001 to 
afford further development pursuant to the provisions of the 
VCAA.  The RO obtained the veteran's VA medical records and 
afforded her VA examinations.  Her VA vocational 
rehabilitation file was also obtained.  Private 
psychotherapy records from Applied Behavioral Concepts 
January to May 1998 were obtained, although VA records in 
the claims file indicate that psychotherapy at Applied 
Behavioral Concepts continued beyond May 1998.  In a 
February 2001 letter the RO notified the veteran that it 
needed to obtain the complete records from Applied 
Behavioral Concepts and asked her to either send copies of 
the records or authorize their release.  The veteran did not 
respond and did not authorize the release of her records.  
The RO also notified the veteran that it was requesting 
employment information in an August 2002 letter.  The 
supplemental statement of the case from the same month 
notified the veteran of the duty to assist provisions as 
revised by the VCAA.

It is clear from the record that the RO's communications 
with the veteran in the aggregate have advised her of the 
evidence to submit in support of her claim.  She has been 
advised of what evidence she could submit herself or that 
she could identify (and if private in nature authorize the 
release of) so that VA could obtain the evidence for her.  
Such notice sufficiently placed the veteran on notice of 
what evidence could be obtained by whom and advised her of 
her responsibilities if she wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).


I. Depressive Disorder

Generally, the veteran has argued that her depressive 
disorder is more severe than reflected in the currently 
assigned 30 percent evaluation.  Her representative argues, 
in part, that the veteran's GAF score of 50 is consistent 
with serious impairment caused by her depressive disorder.  

It must be emphasized that the evidence most probative of 
the degree of disability resulting from the veteran's 
depressive disorder takes the form of medical records 
prepared by competent medical professionals.  In this case, 
such evidence includes both the private counseling records 
and VA treatment records dating up to 2002, as well as the 
report of the June 2001 VA examination.  The records from 
the veteran's vocational rehabilitation file likewise 
contain some pertinent evidence. 

The overall evidence reveals a long-term history of 
psychiatric treatment for depressive disorder with symptoms 
that have fluctuated in severity over time.  Situational 
factors, such as losing her insurance coverage in April 1998 
and a break up in May 1998, were noted to temporarily 
aggravate symptoms.  Her symptoms have included poor self-
image, feelings of worthlessness, hopelessness, sadness and 
lack of motivation as noted in February 1998.  Her private 
therapist repeatedly described her depressive disorder as 
moderate in records from February to May 1998, although he 
indicated in May 1998 that he was more likely to 
underestimate the severity of the veteran's depression than 
to overestimate it.   

Other complaints revealed in VA outpatient and psychotherapy 
records include sleep disturbances and irritability reported 
in a January 1999 psychotherapy treatment note that assessed 
the depressive disorder as improving.  Later, in November 
1999 and December 1999, the veteran was said to be disturbed 
by her appearance due to steroids and her depression was 
considered "significant."  However, she appeared to be 
gaining insight into her problems and was having adequate 
response to medications in December 1999.  She is shown to 
have persisted with problems such as difficulty 
concentrating, periodic questioning of self worth and 
behavioral inertia in December 2000.  Although she 
apparently had a temporary period of anxiety attacks they 
appeared to be related to her job at the time and ceased 
after she left that job in July 2001.  

The June 2001 VA examination is noted to have been conducted 
during the time of job related stress.  At that time she was 
noted to be have recently become fairly isolated socially, 
and her complaints included sleep problems and variations in 
appetite.  She endorsed having significantly reduced energy 
and motivation and found herself easily frustrated.  She 
described her panic disorder symptoms as happening daily at 
work.  The objective findings from this examination were 
remarkable for mild psychomotor retardation, depressed and 
anxious mood, and some apparent concentration problems.  Her 
GAF score was noted to be 50.   

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996)(citing Diagnostic and Statistical Manual of 
Mental Disorders 32, 4th ed.1994)(DSM-IV).  Rating agencies 
are charged with the responsibility of being thoroughly 
familiar with DSM-IV in order to apply the general rating 
criteria for rating mental disorders.  38 C.F.R. § 4.130 
(2001).  A GAF of 61 to 70 reflects some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF of 51 to 60 is defined 
as "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
DSM- IV.  A GAF of 41 to 50 is defined as "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  DSM-IV.  The medical and psychiatric 
records reflect that the veteran's GAF has generally been 
assessed as 65, indicating "mild" impairment.  The highest 
score was 70 in August 1998.  As noted at the June 2001 VA 
examination, the score fluctuated to 50, which is the cut-
off for "serious" impairment.  However, in view of the 
numerous assessments of the GAF score as 65, beginning in 
1998 and noted only two months after the June 2001 GAF of 50 
(when the veteran was under a great deal of stress), it is 
concluded that the 50 score was uncharacteristic of her 
longitudinal functioning.   

The overall evidence indicates that the veteran's depressive 
disorder results in occupational and social impairment with 
occasional decrease in work efficiency and with intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspicion, panic 
attacks, chronic sleep impairment, and mild memory loss.  
This is consistent with a 30 percent evaluation under the 
General Formula for rating mental disorders.  The Board 
notes that the RO evaluated the veteran's disorder under the 
Diagnostic Code for dysthymia rather than major depressive 
disorder, which appears to be the more appropriate 
diagnosis.  However there is no harm in this, as all 
psychiatric disorders are evaluated under the same General 
Formula.   

The evidence does not reflect the depressive disorder to 
more closely approximate the criteria for a 50 percent 
evaluation.  At no time does the record show evidence of a 
such manifestations as circumstantial, circumlocutory, or 
stereotyped speech; difficulty understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  Although the veteran did report experiencing 
panic attacks more than once a week during the latter period 
of employment in a physician's office, it is clear that that 
particular employment presented a stressful situation 
involving ethics, the details of which have not been 
articulated but which is not shown to have any connection 
with the veteran's psychiatric disorder.  

At all times during therapy and examination sessions, the 
veteran was fully oriented and had normal attire and 
grooming.  She was also noted to respond well to questions, 
she exhibited no signs of  circumlocutory or stereotyped 
speech in various interviews documented throughout the 
claims file.  She was noted to be of rather high aptitude in 
the vocational rehabilitation counseling records.  Some 
social isolation has been reported but there is evidence 
that the veteran does have some friends and a supportive 
relationship with her brothers.  She was distraught when she 
learned that her significant other had been dating another 
woman while the veteran apparently thought they had a 
monogamous relationship.  Such difficulties, however, are 
not shown to have been related to the veteran's psychiatric 
disorder and are not uncommon in romantic relationships.  
Additionally, the veteran has been able to make a home for 
her mother, despite the mother's own problems, which include 
alcoholism.  

Although an exacerbation of the veteran's psychiatric 
symptoms was apparent at the June 2001 examination, this was 
proven to be temporary, and her symptoms improved when she 
quit her high stress job.  In December 2001 her GAF score 
was again 65 and her thoughts were well organized and 
grounded in reality, with no evidence of thought disorder.  
At the time she underwent her vocational rehabilitation 
assessment in February 2002, she was noted to be friendly 
and calm in demeanor, and cooperative.  She answered 
questions easily, speaking in a clear and professional 
manner.  There was no evidence of any impairment in 
thinking, with an above average intellectual functioning and 
intact abstract thinking. 

Overall the veteran's symptoms are not shown to result in 
the type of symptoms that warrant more than the current 30 
percent rating now assigned, and a preponderance of the 
evidence is against the claim.  See 38 C.F.R. § 3.102 
(2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's service-connected 
depressive disorder.  The evidence fails to show that this 
disorder has caused marked interference with employment, or 
has required frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards. 
38 C.F.R. § 3.321 (2002).  In fact, there is neither claimed 
nor shown that since her separation from service the veteran 
has been hospitalized for her psychiatric condition although 
she has been seen as an outpatient.  Additionally, she has 
been able to work in the healthcare field and is presently 
employed.  She has significant physical disabilities that 
are not factors for consideration in terminating the rating 
for her psychiatric disorder and the evidence e does not 
suggest that her psychiatric disability presents an unusual 
disability picture so as to warrant consideration under 38 
C.F.R. § 3.321(b)(1).  

II.  Total Disability Due to Individual Unemployability

The veteran has multiple service connected disability, with 
a current combined rating of 90 percent.  Service connection 
is in effect for: chronic obstructive pulmonary disease 
(COPD) with asthma, evaluated as 60 percent disabling; 
trans-vaginal hysterectomy and bilateral salpingo- 
oophorectomy, evaluated as 50 percent disabling; left knee 
subpatellar chondromalacia, patellar femoral syndrome, 
evaluated as 10 percent disabling, right knee subpatellar 
chondromalacia, patellar femoral syndrome, evaluated as 10 
percent disabling, depressive disorder, evaluated as 30 
percent disabling, left cubital tunnel syndrome (minor), 
evaluated as 10 percent disabling, residuals of gallbladder 
removal to include scarring, evaluated as 10 percent 
disabling together with the following disabilities assigned 
zero percent ratings: bilateral pes cavus, residuals of 
injury to left middle finger, gastroesophageal reflux 
disease, right cubital tunnel syndrome (major) and 
fibrocystic changes of the right breast, including stromal 
fibrosis and removal of lesion.  

Because of her multiple service-connected disabilities, 
including a 60 percent disability for COPD and trans-vaginal 
hysterectomy and bilateral salpingo- oophorectomy, evaluated 
as 50 percent disabling, with additional disabilities adding 
up to a combined 90 percent evaluation, the veteran meets 
the percentage requirements of 38 C.F.R. § 4.16(a), for 
consideration of a TDIU rating.

The determinative issue in this case is whether the veteran 
is incapable of following a substantially gainful occupation 
as a result of her service-connected disabilities.  In that 
regard, consideration may be given to her education, 
employment experience and service-connected disabilities but 
not her age.  The record reflects that she has Bachelor's 
and Master's degrees in nursing.  During service, she was a 
military nurse with supervisory responsibilities.  She also 
has been an associate professor at a nursing college.  
Although she may no longer be able to perform regular 
nursing duties or other strenuous and highly stressful work, 
her education and experience are positive factors in 
enabling her to work in a suitable capacity.  

The evidence shows that as of March 2002 the veteran has 
been employed as a registered nurse, with duties that 
include reviewing invoices and pre authorization.  When 
notified by the RO in March and April of 2002 that 
vocational rehabilitation services were being terminated due 
to her obtaining suitable employment, she did not challenge 
this, nor has she submitted any evidence or statement to 
indicate that this employment has ended, that it is not 
substantially gainful or that she has been unable to perform 
it.  Additionally, her prior vocational and educational 
record suggests that she would be able to obtain 
substantially gainful occupation, even if the employment she 
obtained in March 2002 were to terminate.  

For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect 
some factor which places his case in a different category 
than other veterans with equal ratings of disability.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Furthermore, the 
fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment. Id.  

While the Board recognizes the difficulty the veteran has 
had in obtaining employment suitable to her restrictions and 
consistent with her training, the evidence indicates that 
she has managed to find suitable employment.  Thus, her 
service-connected disabilities are not shown to prevent her 
from engaging in a substantially gainful occupation 
consistent with her education, work experience and 
intellectual capability, and a preponderance of the evidence 
is against this claim.


ORDER

Entitlement to a disability evaluation greater than 30 
percent for depressive disorder is denied.

Entitlement to total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

